DETAILED ACTION
This Office action is in response to the Amendment filed on 18 January 2022.  Claims 1-9 and 11-20 are pending in the application; claims 1, 8, and 15 are independent. Claims 1-7 and 15-20 have been withdrawn from consideration.

This application is a continuation-in-part of application Serial No. 16/537,564, filed on August 10, 2019, pending, which is a continuation-in-part of application Serial No. 15/460,230, filed on March 16, 2017, now US Patent 10,497,713, which is a continuation-in-part of application Serial No. 14/821,683, filed on August 07, 2015, now U.S. Patent 9,613,844, which is a continuation-in-part of application Serial No. 13/492,395, filed on June 08, 2012, now U.S. Patent 9,136,153, which is a continuation of application Serial No. 13/273,712 filed October 14, 2011, now U.S. Patent 8,273,610, which is a continuation-in-part of application Serial No. 13/016,313, filed on January 28, 2011, now U.S. Patent 8,362,482, which is a continuation-in-part of application Serial No. 12/970,602, filed on December 16, 2010, now US Patent 9,711,407, which is a continuation-in-part of application Serial No. 12/949,617, filed on November 18, 2010, now U.S. Patent 8,754,533.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


                                                   Affidavits
The affidavits under 37 CFR 1.132 filed on 18 January 2022 are insufficient to overcome the rejection of claims 1-20 based upon Or-Bach et al., US 8,373,230, as set forth in the last Office action because: an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017). When the unclaimed subject matter of a reference is an inventor's or at least one joint inventor's own invention, a prima facie case based on the patent, U.S. patent application publication, or international application publication, may be overcome by showing that the disclosure is a description of the inventor's or at least one joint inventor's own previous work. Such a showing can be made by proving that the inventor(s) of the U.S. patent, U.S. patent application publication, or the international application publication, was associated with applicant (e.g., same assignee) and learned of the inventor's or at least one joint inventor's invention from the inventor or at least one joint inventor directly or indirectly. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969). Although the affidavits presented from Zvi Or-Bach; Brian Cronquist, and Deepak Sekar assert that the claimed invention of the instant application was constructively reduced to practice and disclosed in the specification and drawings of Or-Bach et al., US 8,373,230, the affidavits fail to provide any context, explanation or evidence to support that assertion. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Although in the Abstract and Summary sections of Applicant’s specification, the claimed 3D semiconductor device is described, in the Figures and Detailed Description sections of Applicant’s invention, there is no disclosure of the 3D semiconductor device having the raised source drain extension transistors or of how to fabricate the claimed 
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation'." In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 
“undue". These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With respect to factor (A), the breath of the claims is clearly broader than Applicant's disclosure, since Applicant’s disclosure fails to disclose how to achieve an alignment error of less than 140 nm. Factor (B) pertains to the subject matter to which the claimed invention pertains. The present invention relates to a 3D semiconductor device. The specification is not deemed enabling for the claimed 3D semiconductor device, since the skilled artisan would not have known how to achieve the claimed alignment error by using alignment marks, as presently claimed in dependent claim 9. Applicant has not disclosed where the alignment marks are formed on the first level so that the second transistors can be aligned (through the bonding step) to the alignment marks. Applicant has failed to disclose in a 3D semiconductor device which includes a bonding step, how fourth transistors overlying third transistors are self-aligned by being processed following the same lithography step, as required in dependent claim 12. The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. This art is unpredictable. Concerning factor (F), Applicant has failed to disclose how to achieve the claimed alignment error or how to fabrication a 3D semiconductor device using both bonding and lithography steps. Applicant has not provided sufficient guidance or direction as to how to attain the claimed alignment error of less than 400 nm. The quantity of experimentation involved to determine how to achieve the claimed range of alignment error would clearly qualify .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Or-Bach et al., US 8,373,230.
The applied reference has a common applicant/assignee/inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 
Or-Bach et al. disclose a 3D semiconductor device, the device, shown in Fig, 20P, comprising: 
a first level comprising a first single crystal layer, said first level comprising first transistors, wherein said first transistors each comprise a single crystal channel 2020, see Figs. 20F-20I and column 36, line 52, to column 38 to line 3;
first metal layers interconnecting at least said first transistors (see column 35, line64, bridging column 36 to line 6; column 36, lines 35-43; and column 37, lines 26-33); and 
a second level comprising a second single crystal layer, said second level comprising second transistors (column 37, lines 34-50, and column 38, lines 4-34), wherein said second level overlays said first level (see Fig. 20P), wherein said second transistors are horizontally oriented (see Fig. 20P), wherein said second transistors are raised source drain extension transistors (see column 39, lines 33-54), 317/140,972Docket No. MonolithIC3D-15HB3 
wherein said second level is bonded to said first level, and wherein said bonded comprises oxide to oxide bonds, see column 37, lines 21-25, and column 37, lines 51-58.

With respect to claim 13, Or-Bach et al. disclose that said bonded comprises metal to metal bonds, as shown in Fig. 20P.
With respect to claim 14, Or-Bach et al. disclose that each of said second transistors comprise a source, a channel, and a drain, and wherein said source, said channel, and said drain have a same doping type, see column 39, lines 33-55: “complementary junction-less transistors”).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment marks of claim 9, the second transistors comprising at least two side-gates, as required in claim 10, and a junction-less second transistor having raised source drain extensions, as required in claims 8 and 14, and a 3D semiconductor device fabricated using bonding and a same lithography step, as required in claims 8 and 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive. 
With respect to the rejections of claims 8, 9, and 11-14 under 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant has argued that a PHOSITA (a person having ordinary skill in the art) “could replicate the structures, devices, and process flow without undue experimentation”. Although 35 U.S.C. 112 (pre-AIA ), first paragraph, requires that the patent specification enable a PHOSITA to make and use the full scope of the claimed invention without undue experimentation in order to extract meaningful disclosure of the invention and, by this disclosure, advance the technical arts, the standard under 35 U.S.C. 112 (pre-AIA ), first paragraph, is not what a PHOSITA could discern from Applicant’s specification to support the claims. Rather, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. It is improper to attribute to the PHOSITA the knowledge and skill required to determine enablement of Applicant’s specification. The person skilled in the art in §112 is supposed to be enabled by the Applicant’s specification to make and use the invention without undue experimentation.  The disclosure of the invention in Applicant’s specification has to be understandable to its reading public, a real, actual person skilled in the art. Applicant cannot rely on the knowledge of a PHOSITA to provide enablement for what is now claimed. It is maintained that Applicant’s originally-filed specification fails to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Applicant cannot rely on the purview of a PHOSITA to satisfy the requirements of 35 U.S.C. 112 (pre-AIA ), first paragraph.
With respect to the rejection of claims 8, 11, 13, and 14 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Or-Bach et al., US 8,373,230, Applicant has submitted .

                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/
Primary Examiner, Art Unit 2822